TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00661-CR



                                     Charles Myers, Appellant

                                                 v.

                                    The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
     NO. D-1-DC-06-904096, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to withdraw notice of appeal is granted. See Tex. R. App. P.

42.2(a). The appeal is dismissed.




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: April 24, 2007

Do Not Publish